I114th CONGRESS2d SessionH. R. 6412IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Oil Pollution Act of 1990 to require oil polluters to pay the full cost of oil spills, and for other purposes. 
1.Short titleThis Act may be cited as the Big Oil Bailout Prevention Unlimited Liability Act of 2016. 2.Removal of limits on liability for offshore facilitiesSection 1004(a)(3) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus $75,000,000 and inserting and the liability of the responsible party under section 1002. 
